06/11/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 20-0240



                             No. DA 20-0240

IN THE MATTER OF:

S.S.,
            Respondent and Appellant.


                                 GRANT


        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 15, 2020 to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 11 2020